Exhibit 10.60
Contract #: 820019
SERVICE AGREEMENT
FOR RATE SCHEDULE CDS
This Service Agreement, made and entered into this ________ day of October,
2000, by and between TEXAS EASTERN TRANSMISSION CORPORATION, a Delaware
Corporation (herein called “Pipeline”) and UGI UTILITIES, INC. (herein called
“Customer”, whether one or more),
W I T N E S S E T H:
WHEREAS, Customer desires Pipeline to transport natural gas for Customer’s
account on a firm basis pursuant to the terms and conditions of Pipeline’s Rate
Schedule CDS; and
WHEREAS, Pipeline desires to transport natural gas for Customer’s account on a
firm basis pursuant to the terms and conditions of Pipeline’s Rate Schedule CDS;
and
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, the parties do covenant and agree as follows:
ARTICLE I
SCOPE OF AGREEMENT
Subject to the terms, conditions and limitations hereof, of Pipeline’s Rate
Schedule CDS, and of the General Terms and Conditions, transportation service
hereunder will be firm. Subject to the terms, conditions and limitations hereof
and of Sections 2.3 and 2.4 of Pipeline’s Rate Schedule CDS, Pipeline shall
deliver to those points on Pipeline’s system as specified in Article IV herein
or available to Customer pursuant to Section 14 of the General Terms and
Conditions (hereinafter referred to as Point(s) of Delivery), for Customer’s
account, as requested for any day, natural gas quantities up to Customer’s MDQ.
Customer’s MDQ is as follows:
For the period commencing on November 1, 2000 and continuing through October 31,
2001
Maximum Daily Quantity (MDQ) 10,000 dth; and
For the period commencing on November 1, 2001 and continuing through October 31,
2002
Maximum Daily Quantity (MDQ) 1,000 dth

 

 



--------------------------------------------------------------------------------



 



SERVICE AGREEMENT
FOR RATE SCHEDULE CDS
(Continued)
Subject to variances as may be permitted by Sections 2.4 of Rate Schedule CDS or
the General Terms and Conditions, Customer shall deliver to Pipeline and
Pipeline shall receive, for Customer’s account, at those points on Pipeline’s
system as specified in Article IV herein or available to Customer pursuant to
Section 14 of the General Terms and Conditions (hereinafter referred to as
Point(s) of Receipt) daily quantities of gas equal to the daily quantities
delivered to Customer pursuant to this Service Agreement up to Customer’s MDQ,
plus Applicable Shrinkage as specified in the General Terms and Conditions.
Pipeline shall not be obligated to, but may at its discretion, receive at any
Point of Receipt on any day a quantity of gas in excess of the applicable
Maximum Daily Receipt Obligation (MDRO), plus Applicable Shrinkage, but shall
not receive in the aggregate at all Points of Receipt on any day a quantity of
gas in excess of the applicable MDQ, plus Applicable Shrinkage. Pipeline shall
not be obligated to, but may at its discretion, deliver at any Point of Delivery
on any day a quantity of gas in excess of the applicable Maximum Daily Delivery
Obligation (MDDO), but shall not deliver in the aggregate at all Points of
Delivery on any day a quantity of gas in excess of the MDQ.
In addition to the MDQ and subject to the terms, conditions and limitations
hereof, Rate Schedule CDS and the General Terms and Conditions, Pipeline shall
deliver within the Access Area under this and all other service agreements under
Rate Schedules CDS, FT-1, and/or SCT, quantities up to Customer’s Operational
Segment Capacity Entitlements, excluding those Operational Segment Capacity
Entitlements scheduled to meet Customer’s MDQ, for Customer’s account, as
requested on any day.
ARTICLE II
TERM OF AGREEMENT
The term of this Service Agreement shall commence on November 1, 2000, and shall
continue in force and effect until October 31, 2002 and year to year thereafter
unless this Service Agreement is terminated as hereinafter provided. This
Service Agreement may be terminated by either Pipeline or Customer upon one
(1) year prior written notice to the other specifying a termination date of
October 31, 2002 or any October 31, thereafter. Subject to Section 22 of
Pipeline’s General Terms and Conditions and without prejudice to such rights,
this Service Agreement may be terminated at any time by Pipeline in the event
Customer fails to pay part or all of the amount of any bill for service
hereunder and such failure continues for thirty (30) days after payment is due;

 

2



--------------------------------------------------------------------------------



 



SERVICE AGREEMENT
FOR RATE SCHEDULE CDS
(Continued)
provided, Pipeline gives thirty (30) days prior written notice to Customer of
such termination and provided further such termination shall not be effective
if, prior to the date of termination, Customer either pays such outstanding bill
or furnishes a good and sufficient surety bond guaranteeing payment to Pipeline
of such outstanding bill.
THE TERMINATION OF THIS SERVICE AGREEMENT WITH A FIXED CONTRACT TERM OR THE
PROVISION OF A TERMINATION NOTICE BY CUSTOMER TRIGGERS PREGRANTED ABANDONMENT
UNDER SECTION 7 OF THE NATURAL GAS ACT AS OF THE EFFECTIVE DATE OF THE
TERMINATION. PROVISION OF A TERMINATION NOTICE BY PIPELINE ALSO TRIGGERS
CUSTOMER’S RIGHT OF FIRST REFUSAL UNDER SECTION 3.13 OF THE GENERAL TERMS AND
CONDITIONS ON THE EFFECTIVE DATE OF THE TERMINATION.
Any portions of this Service Agreement necessary to correct or cash-out
imbalances under this Service Agreement as required by the General Terms and
Conditions of Pipeline’s FERC Gas Tariff, Volume No. 1, shall survive the other
parts of this Service Agreement until such time as such balancing has been
accomplished.
ARTICLE III
RATE SCHEDULE
This Service Agreement in all respects shall be and remain subject to the
applicable provisions of Rate Schedule CDS and of the General Terms and
Conditions of Pipeline’s FERC Gas Tariff on file with the Federal Energy
Regulatory Commission, all of which are by this reference made a part hereof.
Customer shall pay Pipeline, for all services rendered hereunder and for the
availability of such service in the period stated, the applicable prices
established under Pipeline’s Rate Schedule CDS as filed with the Federal Energy
Regulatory Commission, and as same may hereafter be legally amended or
superseded.
Customer agrees that Pipeline shall have the unilateral right to file with the
appropriate regulatory authority and make changes effective in (a) the rates and
charges applicable to service pursuant to Pipeline’s Rate Schedule CDS,
(b) Pipeline’s Rate Schedule CDS pursuant to which service hereunder is rendered
or (c) any provision of the General Terms and Conditions applicable to Rate
Schedule CDS. Notwithstanding the foregoing, Customer does not agree that
Pipeline shall have the unilateral right without the consent of Customer
subsequent to the execution of this Service Agreement and Pipeline shall not
have the right during the effectiveness of this Service Agreement to make any
filings

 

3



--------------------------------------------------------------------------------



 



SERVICE AGREEMENT
FOR RATE SCHEDULE CDS
(Continued)
pursuant to Section 4 of the Natural Gas Act to change the MDQ specified in
Article I, to change the term of the agreement as specified in Article II, to
change Point(s) of Receipt specified in Article IV, to change the Point(s) of
Delivery specified in Article IV, or to change the firm character of the service
hereunder. Pipeline agrees that Customer may protest or contest the
aforementioned filings, and Customer does not waive any rights it may have with
respect to such filings.
ARTICLE IV
POINT(S) OF RECEIPT AND POINT(S) OF DELIVERY
The Point (s) of Receipt and Point (s) of Delivery at which Pipeline shall
receive and deliver gas, respectively, shall be specified in Exhibit(s) A and B
of the executed service agreement. Customer’s Zone Boundary Entry Quantity and
Zone Boundary Exit Quantity for each of Pipeline’s zones shall be specified in
Exhibit C of the executed service agreement.
Exhibit(s) A, B and C are hereby incorporated as part of this Service Agreement
for all intents and purposes as if fully copied and set forth herein at length.
ARTICLE V
QUALITY
All natural gas tendered to Pipeline for Customer’s account shall conform to the
quality specifications set forth in Section 5 of Pipeline’s General Terms and
Conditions. Customer agrees that in the event Customer tenders for service
hereunder and Pipeline agrees to accept natural gas which does not comply with
Pipeline’s quality specifications, as expressly provided for in Section 5 of
Pipeline’s General Terms and Conditions, Customer shall pay all costs associated
with processing of such gas as necessary to comply with such quality
specifications. Customer shall execute or cause its supplier to execute, if such
supplier has retained processing rights to the gas delivered to Customer, the
appropriate agreements prior to the commencement of service for the
transportation and processing of any liquefiable hydrocarbons and any PVR
quantities associated with the processing of gas received by Pipeline at the
Point(s) of Receipt under such Customer’s service agreement. In addition,
subject to the execution of appropriate agreements, Pipeline is willing to
transport liquids associated with the gas produced and tendered for
transportation hereunder.

 

4



--------------------------------------------------------------------------------



 



SERVICE AGREEMENT
FOR RATE SCHEDULE CDS
(Continued)
ARTICLE VI
ADDRESSES
Except as herein otherwise provided or as provided in the General Terms and
Conditions of Pipeline’s FERC Gas Tariff, any notice, request, demand,
statement, bill or payment provided for in this Service Agreement, or any notice
which any party may desire to give to the other, shall be in writing and shall
be considered as duly delivered when mailed by registered, certified, or regular
mail to the post office address of the parties hereto, as the case may be, as
follows:

         
 
  (a) Pipeline:   TEXAS EASTERN TRANSMISSION CORPORATION
 
      5400 Westheimer Court
 
      Houston, TX 77056-5310
 
       
 
  (b) Customer:   UGI UTILITIES, INC.
 
      100 Kachel Blvd.
 
      P.O. Box 12677
Reading, PA 19612-2677

or such other address as either party shall designate by formal written notice.
ARTICLE VII
ASSIGNMENTS
Any Company which shall succeed by purchase, merger, or consolidation to the
properties, substantially as an entirety, of Customer, or of Pipeline, as the
case may be, shall be entitled to the rights and shall be subject to the
obligations of its predecessor in title under this Service Agreement; and either
Customer or Pipeline may assign or pledge this Service Agreement under the
provisions of any mortgage, deed of trust, indenture, bank credit agreement,
assignment, receivable sale, or similar instrument which it has executed or may
execute hereafter; otherwise, neither Customer nor Pipeline shall assign this
Service Agreement or any of its rights hereunder unless it first shall have
obtained the consent thereto in writing of the other; provided further, however,
that neither Customer nor Pipeline shall be released from its obligations
hereunder without the consent of the other. In addition, Customer may assign its
rights to capacity pursuant to Section 3.14 of the General Terms and Conditions.
To the extent Customer so desires, when it releases capacity pursuant to
Section 3.14 of the General Terms and Conditions, Customer may require privity
between Customer and the Replacement Customer, as further provided in the
applicable Capacity Release Umbrella Agreement.

 

5



--------------------------------------------------------------------------------



 



SERVICE AGREEMENT
FOR RATE SCHEDULE CDS
(Continued)
ARTICLE VIII
INTERPRETATION
The interpretation and performance of this Service Agreement shall be in
accordance with the laws of the State of Texas without recourse to the law
governing conflict of laws.
This Service Agreement and the obligations of the parties are subject to all
present and future valid laws with respect to the subject matter, State and
Federal, and to all valid present and future orders, rules, and regulations of
duly constituted authorities having jurisdiction.
ARTICLE IX
CANCELLATION OF PRIOR CONTRACT(S)
This Service Agreement supersedes and cancels, as of the effective date of this
Service Agreement, the contract(s) between the parties hereto as described
below:
Not Applicable

 

6



--------------------------------------------------------------------------------



 



SERVICE AGREEMENT
FOR RATE SCHEDULE CDS
(Continued)
IN WITNESS WHEREOF, the parties hereto have caused this Service Agreement to be
signed by their respective Presidents, Vice Presidents or other duly authorized
agents and their respective corporate seals to be hereto affixed and attested by
their respective Secretaries or Assistant Secretaries, the day and year first
above written.

            TEXAS EASTERN TRANSMISSION CORPORATION
      By     PMT 

ATTEST:
                                                                                

            UGI UTILITIES, INC.
      By      

ATTEST:
                                                                                

 

7



--------------------------------------------------------------------------------



 



Contract # 820019
EXHIBIT A, TRANSPORTATION PATHS
FOR BILLING PURPOSES, DATED                     ,
TO THE SERVICE AGREEMENT UNDER RATE SCHEDULE CDS
BETWEEN TEXAS EASTERN TRANSMISSION CORPORATION (“Pipeline”)
AND UGI UTILITIES, INC. (“Customer”), DATED                     :

(1)  
Customer’s firm Point(s) of Receipt:

                                  Maximum Daily             Point       Receipt
Obligation             of       (plus Applicable   Measurement         Receipt  
Description   Shrinkage) dth   Responsibilities   Owner   Operator  
72770
  Lebanon Lateral Warren Co., OH   10,000
11/01/2000 – 10/31/2001
1,000
11/01/2001 – 10/31/2002   Tx East Trans   Tx East Trans   TETCO    

(2)  
Customer shall have Pipeline’s Master Receipt Point List (“MRPL”). Customer
hereby agrees that Pipeline’s MRPL as revised and published by Pipeline from
time to time is incorporated herein by reference.

Customer hereby agrees to comply with the Receipt Pressure Obligation as set
forth in Section 6 of Pipeline’s General Terms and Conditions at such Point(s)
of Receipt.

          Transportation Path Transportation   Path Quantity (Dth/D) M2 to M3  
10,000     11/1/2000 – 10/31/2001     1,000     11/1/2001 – 10/31/2002

SIGNED FOR IDENTIFICATION
PIPELINE:                                                              CBA
CUSTOMER:                                                             
SUPERSEDES EXHIBIT A DATED:                                         

 

A-1



--------------------------------------------------------------------------------



 



Contract # : 820019
EXHIBIT B, POINT(S) OF DELIVERY, DATED                     ,
TO THE SERVICE AGREEMENT UNDER RATE SCHEDULE CDS
BETWEEN TEXAS EASTERN TRANSMISSION CORPORATION (“Pipeline”), AND
UGI UTILITIES, INC. (“Customer”),
DATED                     :

                                  Maximum                         Daily  
Delivery   Measurement         Point of       Delivery   Pressure   Responsi-  
      Delivery   Description   Obligation   Obligation   bilities   Owner  
Operator         (dth)                
1. 71987
  UGI — Grantville – Hershey, PA - Lebanon CO., PA   10,000
11/01/2000 –
10/31/2001
1,000
11/01/2001 –
10/31/2002   At such pressure available in Pipeline’s facilities at the point of
delivery, not to exceed the maximum allowable operating pressure   TEXAS EAST
TRAN   TEXAS EAST TRAN   UGI UTILITIES INC.

SIGNED FOR IDENTIFICATION
PIPELINE:                                                             CBA
CUSTOMER:                                                             
SUPERSEDES EXHIBIT B DATED                                         

 

B-1



--------------------------------------------------------------------------------



 



Contract # : 820019
EXHIBIT C, ZONE BOUNDARY ENTRY QUANTITY AND ZONE BOUNDARY EXIT QUANTITY,
DATED                     , TO THE SERVICE AGREEMENT UNDER RATE SCHEDULE CDS
BETWEEN TEXAS EASTERN TRANSMISSION CORPORATION (“PIPELINE”) AND
UGI UTILITIES, INC. (“CUSTOMER”), DATED                     :
ZONE BOUNDARY ENTRY QUANTITY
Dth/D
For the period commencing on November 1, 2000 and continuing through October 31,
2001
To

                                                              FROM   STX   ETX  
WLA   ELA   M1-24   M1-30   M1-TXG   M1-TGC   M2-24   M2-30   M2 -TXG   M2-TGC  
M2   M3
STX
                                                           
ETX
                                                           
WLA
                                                           
ELA
                                                           
M1-24
                                                           
M1-30
                                                           
M1-TXG
                                                           
M1-TGC
                                                           
M2-24
                                                           
M2-30
                                                           
M2-TXG
                                                           
M2-TGC
                                                           
M2
                                                        10,000  
M3
                                                           



 

C-1



--------------------------------------------------------------------------------



 



Contract # : 820019
EXHIBIT C (Continued)
UGI UTILITIES, INC.
ZONE BOUNDARY EXIT QUANTITY
Dth/D
TO

                                                              FROM   STX   ETX  
WLA   ELA   M1-24   M1-30   M1-TXG   M1-TGC   M2-24   M2-30   M2-TXG   M2-TGC  
M2   M3
STX
                                                           
ETX
                                                           
WLA
                                                           
ELA
                                                           
M1-24
                                                           
M1-30
                                                           
M1-TXG
                                                           
M1-TGC
                                                           
M2-24
                                                           
M2-30
                                                           
M2-TXG
                                                           
M2-TGC
                                                           
M2
                                                        10,000  
M3
                                                           

 

C-2



--------------------------------------------------------------------------------



 



Contract # 820019
EXHIBIT C (Continued)
UGI UTILITIES, INC.
ZONE BOUNDARY ENTRY QUANTITY
Dth/D
For the period commencing on November 1, 2001 and continuing through October 31,
2002
To

                                                              FROM   STX   ETX  
WLA   ELA   M1-24   M1-30   M1-TXG   M1-TGC   M2-24   M2-30   M2-TXG   M2-TGC  
M2   M3
STX
                                                           
ETX
                                                           
WLA
                                                           
ELA
                                                           
M1-24
                                                           
M1-30
                                                           
M1-TXG
                                                           
M1-TGC
                                                           
M2-24
                                                           
M2-30
                                                           
M2-TXG
                                                           
M2 -TGC
                                                           
M2
                                                        1,000  
M3
                                                           

 

 



--------------------------------------------------------------------------------



 



Contract # : 820019
EXHIBIT C (Continued)
UGI UTILITIES, INC.
ZONE BOUNDARY EXIT QUANTITY
Dth/D
TO

                                                              FROM   STX   ETX  
WLA   ELA   M1-24   M1-30   M1-TXG   M1-TGC   M2-24   M2-30   M2-TXG   M2-TGC  
M2   M3
STX
                                                           
ETX
                                                           
WLA
                                                           
ELA
                                                           
M1-24
                                                           
M1-30
                                                           
M1-TXG
                                                           
M1-TGC
                                                           
M2-24
                                                           
M2-30
                                                           
M2-TXG
                                                           
M2-TGC
                                                           
M2
                                                        1,000  
M3
                                                           

SIGNED FOR IDENTIFICATION:
PIPELINE:
                                                                                CBA
CUSTOMER:
                                                                                
SUPERCEDES EXHIBIT C DATED                                         

 

C-4